EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claims 1 & 7 are allowable over the prior art of record. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 09/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/22/2021 is withdrawn.  Consequently, Claims 8-12, which were directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable Claim 7.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The examiner approves applicant’s new title filed 03/01/2022 of:
ORGANIC LIGHT-EMITTING DEVICE INCLUDING LIGHT OUTPUTTING LAYER HAVING WAVY SHAPE, AND MANUFACTURING METHOD THEREFOR
Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 03/01/2022.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 
Regarding Instantly Amended Claim 7:
In Line 5: Before “light extracting”, insert ---transparent--- to be consistent with Line 3 of the instant Claim 7.
In Line 14: Before “light extracting”, insert ---transparent--- to be consistent with Line 3 of the instant Claim 7.
In Line 21: Delete “planar ;”, insert ---planar;---.
In Line 24: Before “light extracting”, insert ---transparent--- to be consistent with Line 3 of the instant Claim 7.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, & 7-20 are allowed because the closest prior art of record (e.g. Masuyama & Cok, both previously applied in the non-final Office action) neither anticipates nor renders obvious the specific combination of limitations of independent Claims 1 & 7, each similarly including an organic light emitting device or manufacturing method thereof comprising, inter alia: 
a transparent light extracting component between a base substrate and a thin film transistor layer [e.g. see applicant’s Fig. 6];
the transparent light extracting component comprising a shape preserving layer contacting and on a light outputting layer in a light exiting direction of the organic light emitting device, wherein the shape preserving layer and light outputting layer exhibit the first, second, and third wavy shapes as claimed;
wherein the transparent light extracting component further comprises a planarization layer contacting and on the shape preserving layer in the light exiting direction;
a surface of the planarization layer facing the shape preserving layer has a fourth wavy shape, and a surface of the planarization layer away from the shape preserving layer is planar;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892